Citation Nr: 1456762	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-11 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a bilateral finger injury.  

2.  Entitlement to service connection for stomach problems.  

3.  Entitlement to service connection for a neck disability.  

4.  Entitlement to service connection for a bilateral shoulders disability.  

5.  Entitlement to service connection for a bilateral leg disability.  

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.  

7.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

8.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right thigh laceration residuals.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972, to include service in the Republic of Vietnam from May 1970 to April 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that shortly after returning from Vietnam, he was involved in a motor vehicle accident during active duty and suffered injuries to his back, neck, shoulders, legs, and a right thigh laceration at Ft. Benning, Georgia.   

In support of his claim, the Veteran has submitted September 2009 lay statements from individuals that indicated they served with the appellant during active duty, or have known him prior to and since his active duty, relating that the Veteran suffered a vehicle rollover accident resulting in the claimed injuries, and that he has continued to have problems to the present.  

In addition, the evidence includes a DA Form 3349 (referenced in the prior 1980 decision that denied service connection for low back and thigh laceration residuals) revealing a temporary physical duty profile due to low back pain and a right thigh laceration, that cites a medical examination report as support for the profile.  Since the examination report is not in the record, it seems obvious not all service medical records have been associated with the file.  This impacts all the service connection claims, and additional development in this regard is necessary.  

The Veteran also seeks service connection for a psychiatric disorder that he contends began during his active service in Vietnam.  The Veteran was afforded a VA PTSD examination in November 2011.  The examiner found that the Veteran did not have a diagnosis of PTSD under DSM-IV criteria, but did diagnose a mood disorder due to intense pain in excess of 30 years, appearing to relate the disorder to the other disabilities for which service connection is sought.  Thus, a final decision may not be entered on the psychiatric disorder claim, until the other issues are resolved.  

Similarly, because the Veteran's TDIU claim is inextricably intertwined with the claims on appeal, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the Veteran's service personnel records and any additional available service medical records, including the medical examination report referenced in the DD Form 3349 dated in November 1971, and any in-patient/clinical/emergency room records relating to treatment the Veteran received at the Martin Army Hospital, Fort Benning, Georgia in November 1971 and December 1971.  

2. Ask the Veteran to identify any additional relevant records he wants VA to consider in connection with his claims, which records should be sought.  

3. Schedule the Veteran for an appropriate VA examination(s) to determine whether he has a low back disability or right thigh laceration residuals, which is/are related to or had its onset in service.  All necessary tests should be conducted and the claims file should be made available to the examiner.  

If the examiner diagnoses the Veteran as having a low back disability or a right thigh laceration residual, the examiner should opine as to whether it is at least as likely as not that the disability(ies) is/are related to or had its/their onset during service or became manifest within one year of his discharge from active duty.
   
In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's competent report as to the onset of his low back and right thigh symptoms.  

4. After undertaking any additional development as may become indicated, readjudicate the matters remaining on appeal (to include TDIU).  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


